Citation Nr: 0107739	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  95-02 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to special monthly compensation for the loss 
of use of both feet.

2.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of a specially adapted automobile 
or other conveyance, or entitlement to financial assistance 
in obtaining special adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from March 1974 to March 1977.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Los Angeles, California.  In addition to the 
issues cited on the first page of this decision, the veteran 
perfected an appeal with respect to the RO's denial of 
entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).  
The RO granted that benefit in a rating decision dated in 
January 1998, effective February 14, 1995.  That rating 
decision represented a full grant of the benefit sought, i.e. 
TDIU eligibility.  As the veteran did not express 
disagreement with the "down-stream" issue of the effective 
date assigned to the RO's grant, that matter is not before 
the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (where an appealed claim for service connection is 
granted during the pendency of the appeal, a second notice of 
disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability); see also Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The veteran failed to appear for a Travel Board hearing 
scheduled in connection with his claim.  See 20.704(d) 
(2000).

In a rating decision dated in February 2000, the RO granted 
service connection and assigned a 30 percent evaluation for a 
mood disorder, effective January 8, 1998; established 
eligibility for Dependents' Educational Assistance, effective 
February 14, 1995; and, denied service connection for facet 
arthropathy.  The RO also increased the rating assigned to 
the veteran's left knee disability from 10 to 20 percent, 
effective January 8, 1998, and denied increased ratings for 
bilateral pes planus and a right knee disability.  To the 
Board's knowledge, the veteran has not filed a notice of 
disagreement as to any of those issues.  Accordingly, such 
are not within the Board's jurisdiction at this time and will 
be discussed no further herein.  See 
38 U.S.C.A. §§ 7104, 7105 (West 1991).


REMAND

The veteran claims entitlement to special monthly 
compensation and eligibility for an adapted automobile or 
adaptive automobile equipment.  He is service-connected for 
bilateral pes planus with multiple arthrodesis, evaluated as 
50 percent disabling; a mood disorder evaluated as 30 percent 
disabling, left knee retropatellar pain syndrome evaluated as 
20 percent disabling and right knee retropatellar pain 
syndrome evaluated as 10 percent disabling.  As noted 
previously he is also in receipt of a TDIU rating effective 
February 14, 1995.

Special monthly compensation is payable for the anatomical 
loss or loss of use of one foot.  38 C.F.R. § 3.350(a) 
(2000).  38 C.F.R. § 3.350(a)(2)(i)(a) and (b) provide that 
loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc. foot, could be accomplished equally well by an 
amputation stump with prosthesis.  Extremely unfavorable 
complete ankylosis of the knee, or complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more, will constitute loss of use 
of the hand or foot involved.  Complete paralysis of the 
external popliteal nerve (common peroneal) and consequent 
footdrop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.  

A certificate of eligibility for financial assistance in the 
purchase of an automobile or other conveyance and of basic 
entitlement to necessary adaptive equipment will be made 
where a veteran had had active military, naval, or air 
service with resulting specified disability, to include loss 
or a permanent loss of use of one or both feet.  38 U.S.C.A. 
§ 3902 (West 1991); 38 C.F.R. § 3.808(b)(1)(i) (2000).

Any adjudication must be determined based upon independent 
medical judgment, rather than the superimposed judgment of 
the adjudicator.  In this case there is inadequate medical 
evidence in the file to answer the questions pertinent to 
determining whether loss of use of one foot exists.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The 
veteran was last examined in September 1998.  The VA examiner 
cited findings relevant to motion limitation, pain and 
swelling in the hips, knees, ankles and feet bilaterally.  
However, although the veteran presented in a wheelchair, the 
examiner noted that he continued to ambulate with the use of 
a cane and boot straps.  That examiner did not offer an 
opinion as to ankylosis of lower extremity joints, the impact 
of examination findings on propulsion or balance, or, whether 
the veteran would be equally well served by an amputation 
stump at the site of election below the knee with use of a 
suitable prosthetic appliance.

Moreover, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines VA obligations with respect 
to the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The act 
generally mandates a duty to assist the veteran in obtaining 
evidence, such as medical records, potentially pertinent to 
the claim, and, to provide a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or 
medical) includes competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475§ 3(a) 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).

Accordingly, the case is remanded for the following:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A(c)), request 
that the veteran supply the names and 
addresses of all facilities that have 
treated him for lower extremity problems 
since service.  The RO should also inform 
the veteran of any records it has been 
unsuccessful in obtaining as provided 
under Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A(b)(2)).

2.  The RO must otherwise review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed. 

3.  The RO should schedule the veteran 
for appropriate VA examination to 
determine whether his lower extremity 
problems result in loss of use of either 
foot.  

The examiner should review the veteran's 
service medical records and the remainder 
of the claims file in conjunction with 
examination.  Any indicated testing 
should be conducted, with written 
interpretation of the clinical 
significance of such associated with the 
examination report.  

The examiner should specifically comment 
on whether or not any effective left 
and/or right foot function, such as 
balance and propulsion, remains other 
than that which would be equally well 
served by an amputation of either foot 
and the fitting of a prosthesis.  

The rationale for all opinions expressed 
should be provided.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that all requested development 
has been accomplished.  The RO is advised 
that where the remand orders of the Board 
or the United States Court of Appeals for 
Veterans Claims (known as the United 
States Court of Veterans Appeals prior to 
March 1, 1999) (Court) are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).  After 
any indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claims.  If any benefit sought remains 
denied the veteran and his representative 
should be furnished a supplemental 
statement of the case, which contains 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (2000).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


